DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shaw et al., EP0592235.

    PNG
    media_image1.png
    862
    521
    media_image1.png
    Greyscale

Regarding claim 21, Shaw et al. discloses an industrial truck (lift truck – abstract), comprising at least one mast lift cylinder (18,19) configured to lift a load carried on a load mast (on the carriage) of the 
Regarding claim 22, Shaw et al. discloses the industrial truck according to claim 2, wherein a load value corresponds to a nominal load value (see column 4, lines 7-45).
Regarding claim 23, Shaw et al. discloses the industrial truck according to claim 21, wherein the maximum speed value increases as the load value decrease (see column 4, lines 7-45).
Regarding claim 24, Shaw et al. discloses an industrial track (lift truck – see abstract), comprising: a lift cylinder (18,19) for suppling hydraulic fluid under pressure for lowering a load carried on a load mast (column 4, lines 7-45): a hydraulic system (see fig 1) defining multiple flow paths (20,32,33) for delivering the hydraulic fluid to the lift cylinder (18,19) to effect a lowering speed of the load mast (see column 4, lines 7-45), the hydraulic system (as described above) configured to measure the load imposed on the load mast and a valve (21,24) operative to supply pressure to at least one of the flow paths; wherein the hydraulic system (as described above) is configured to control the valve (21,24) to (1) supply pressure to one of the multiple flow paths (20,32,33) to effect a first lowering speed (loaded lowering speed) and (i) supply pressure to another of the multiple flow paths, in parallel, to effect a second lowering speed higher (unloaded) than the first lowering speed. 

Allowable Subject Matter
Claims 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25-28 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 25, including every structural element recited in the claims, especially, the configuration wherein the hydraulic system further comprises a pressure balance configured to actuate a changeover valve, the changeover valve configured to change the flow paths such that one of two actions occur in the flow paths, wherein a first action corresponding to a first load value when the first lowering speed is limited [in] to one of the flow paths and wherein a second action corresponds to the second load value when the second lowering speed is limited by to other flow paths.
None of the references of the prior art teach or suggest the elements of the truck hydraulic lift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654